DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietmaier (DE102005027506A1) in view of Matsushita et al. (US 10,189,432).
	With respect to claim 1, Dietmaier discloses a first airbag device (9) that is provided in front of an occupant who is sitting on a vehicle seat and that includes a first bag body that is configured to be deployed by being inflated by a gas being supplied during input of an impact (Fig 4); a second airbag (8) device that is provided in a seat back (3) of the vehicle seat and that includes a second bag body which is configured to be deployed by being inflated in an area including a front of the occupant who is sitting on the vehicle seat at behind the first bag body by a gas being supplied during input of an impact (Fig 4); and a third airbag device (14) that includes a third bag body which is configured to be deployed by being inflated in an area including behind the first bag body and above the second bag body by a gas being supplied during input of an impact (Fig 4).  Dietmaier, however, does not disclose that the second airbag inflated in an area in front of a torso of the occupant.  Matsushita et al., however, disclose an airbag mounted in a seat back that inflates in an area in front of a torso of an occupant (Figs 4a and 4b).  Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the invention of Dietmaier in view of the teachings of Matsushita et al. to form the airbag such that it inflates in an area in front of the occupant’s torso in addition to the occupant’s head so as to further protect the occupant by stabilizing the occupant via their hips and shoulders as well.
	With respect to claim 2, wherein the third bag body is formed in a plane shape that crosses a vehicle forward/rearward direction (Fig 6(b)).

	With respect to claim 4, wherein the third bag body is configured to be deployed by being inflated downward from a ceiling section of the vehicle (Fig 4).
	With respect to claim 5, wherein the third bag body is configured to be deployed by being inflated between the first bag body and the second bag body (Fig 4).
	With respect to claim 6, the combination of Dietmaier and Matsushita et al. does not disclose that the controller is configured to deploy and inflate the third bag body, the second bag body and the first bag body such that the third bag body, the second bag body and the first bag body are deployed by being inflated in this sequence.  However, it would have been obvious to have the controller activate the airbags in any manner to optimally protect the occupant based on the location and severity of the collision and the occupant’s position on the seat.  It also appears that one having ordinary skill in the art would have expected the above sequence of deployment to yield nothing but predictable results, namely, that inflating the third airbag (14) first would ensure it is not blocked by the first (9) and second (8) airbags and that inflating the second airbag next would stabilize the occupant’s body as soon as possible.
	With respect to claim 7, Matsushita et al. disclose wherein the second bag body comprises: a pair of forward extension sections extending forward from both sides of the seat back in a widthwise direction (Fig 4b); and a front bag that is provided to be continuous with the forward extension sections, that is configured to be deployed in front of the occupant who is sitting on the vehicle seat, and that is configured to abut an upper section of the torso of the occupant (Fig 4a).
	With respect to claim 8, Matsushita et al. disclose wherein the pair of forward extension sections comprise: a pair of side bags that is configured to be deployed toward both sides of the torso of the occupant in the widthwise direction, respectively, that is configured to abut a side surface of the torso and that is connected to the front bag (Figs 4a and 4b); and a pair of upper bags that is configured to be deployed above the torso of the occupant and that is configured to abut an upper surface of a shoulder of the occupant (Figs 4a and 4b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        2/16/2021